Citation Nr: 1021420	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  03-14 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a laparoscopic cholecystectomy 
performed at a VA medical center in February 1997.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1975 to 
February 1979.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the Veteran's claim for § 1151 
compensation for residuals of gall bladder surgery 
(laparoscopic cholecystectomy), including irritable bowel 
syndrome (IBS), hemorrhoids, and bile salt type II diarrhea.

In June 2004 the Board remanded this case to the RO via the 
Appeals Management Center (AMC) for further development and 
consideration, including scheduling the Veteran for a VA 
medical examination for an opinion regarding her claim and 
obtaining additional relevant clinical records.  Pursuant to 
that remand, she was provided a VA compensation examination 
in July 2004.  In November 2005, however, because of 
deficiencies in the opinion from that examination, the Board 
again remanded this case to obtain a supplemental opinion.  
That addendum opinion was obtained later in November 2005.

The Board subsequently issued a decision in October 2006 also 
denying the claim for §  1151 compensation, and the Veteran 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (Court/CAVC).  In an August 2008 
memorandum decision, the Court vacated the Board's decision 
and remanded the case to the Board for further development 
and readjudication in compliance with directives specified.

In August 2009, to comply with the Court's order, the Board 
in turn remanded this case to the RO via the AMC for still 
further development and consideration, including obtaining 
additional medical comment.  The Veteran resultantly was 
provided another VA compensation examination in October 2009.  
The other remand development was to try and obtain any 
additional information or evidence pertaining to whether 
there was informed consent for the surgery in question, 
but no additional information or evidence concerning this was 
obtained.

The Remand and Rating Development Team at the RO in 
Huntington, West Virginia, issued a supplemental statement of 
the case (SSOC) in March 2010 continuing to deny the claim.  
In April 2010, in response to that SSOC, the Veteran 
submitted an additional statement in further support of her 
claim.  She also indicated on an attached form that she had 
no other information or evidence to submit in support of her 
claim and, therefore, wanted the file returned to the Board 
for further appellate consideration as soon as possible.


FINDINGS OF FACT

1.  There is competent and credible evidence of record 
suggesting the Veteran may have had IBS, hemorrhoids, and 
bile salt type II diarrhea even before undergoing the 
laparoscopic cholecystectomy (gall bladder surgery) at issue 
in February 1997.  There also is competent and credible 
evidence indicating there was no carelessness, negligence, 
lack of proper skill, error in judgment or other instance of 
VA fault in performing this surgery or in her pre-operative 
or post-operative care, and that these conditions were 
reasonably foreseeable consequences or complications of this 
type of surgery.

2.  Less apparent, however, is whether this surgery made the 
IBS, hemorrhoids, and bile salt type II diarrhea 
significantly worse - if she indeed already had experienced 
these conditions, and in any event whether VA performed this 
surgery without her true informed consent by not fully 
informing her of these possible consequences or 
complications.


CONCLUSION OF LAW

Therefore, resolving this doubt in the Veteran's favor, the 
criteria are met for § 1151 compensation for these residuals 
of the laparoscopic cholecystectomy performed by VA in 
February 1997.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 
38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's 
duties to notify and assist Veterans with claims for VA 
benefits.  The VCAA was codified at 38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5107, 5126, and the implementing regulations 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Here, though, since the Board is granting the Veteran's claim 
for § 1151 compensation - in full, there is no need to 
discuss whether there has been compliance with these notice-
and-duty-to-assist provisions of the VCAA.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  Her claim is being granted, 
regardless.

II.  Entitlement to § 1151 Compensation

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such 
additional disability or death were service connected.  38 
U.S.C.A. § 1151; see also 38 C.F.R. § 3.358(a) (but only for 
a claim received before October 1, 1997).

For a claim instead, as here, filed on or after October 1, 
1997, the Veteran must show that the VA treatment in question 
resulted in additional disability and, further, that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part 
in furnishing the medical or surgical treatment, or that the 
proximate cause of the disability was an event which was not 
reasonably foreseeable.  38 C.F.R. § 3.361(a)-(d).  See also 
VAOGCPREC 40-97 (Dec. 31, 1997).

In determining whether additional disability exists, the 
Veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other relevant incident in which the claimed 
disease or injury was sustained upon which the claim is 
based, is compared to the Veteran's condition after such 
treatment, examination or program has stopped.  38 C.F.R. 
§ 3.361(b).  

Provided that additional disability is shown to exist, the 
next consideration is whether the causation requirements for 
a valid claim have been met.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the Veteran's 
additional disability.  38 C.F.R. § 3.361(c)(1).  
Furthermore, the proximate cause of the disability claimed 
must be the event that directly caused it, as distinguished 
from a remote contributing cause.  Specifically, to establish 
that carelessness, negligence, lack of proper skill, error in 
judgment or other instance of fault proximately caused the 
additional disability, it must be shown either that VA failed 
to exercise the degree of care expected by a reasonable 
treatment provider, or furnished the medical treatment at 
issue without the Veteran's informed consent.  
38 C.F.R. § 3.361(d)(1).

Minor deviations from the 38 C.F.R. § 17.32 requirements that 
are immaterial under the circumstances of a case will not 
defeat a finding of informed consent.  Consent may be express 
or implied as specified under 38 C.F.R. § 17.32(b), 
as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Proximate cause also may be established where the Veteran's 
additional disability was an event not reasonably foreseeable 
- to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider the type of risk that a reasonable health 
care provider would have disclosed as part of the procedures 
for informed consent (in accordance with 38 C.F.R. § 17.32).  
38 C.F.R. § 3.361(d)(2).  

A Department employee is an individual (i) who is appointed 
by the Department in the civil service under title 38, United 
States Code, or title 5, United States Code, as an employee 
as defined in 5 U.S.C. § 2105; (ii) who is engaged in 
furnishing hospital care, medical or surgical treatment, or 
examinations under authority of law; and (iii) whose day-to-
day activities are subject to supervision by the Secretary of 
VA.  38 C.F.R. § 3.361(e).  A Department facility is a 
facility over which the Secretary of VA has direct 
jurisdiction.  Id.  

In adjudicating a claim for benefits, the Board must 
determine whether the evidence supports the claim or is in 
relative equipoise (i.e., about evenly balanced for and 
against the claim), with the Veteran prevailing in either 
event, or whether instead a preponderance of the evidence is 
against the claim, in which case the claim must be denied.  
38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

Turning now to the relevant facts of this particular case.  
The Veteran had gall bladder surgery on February 6, 1997, at 
the VA Medical Center (VAMC) in Columbia, South Carolina, 
under the direction of a VA surgeon.  And as for whether she 
has additional resulting disability, see 38 C.F.R. § 
3.361(b), the report of her July 2004 VA compensation 
examination indicates it is less likely than not that her 
current gastrointestinal symptoms - including especially her 
IBS, diarrhea, and hemorrhoids, are related to that February 
1997 gall bladder surgery.  However, in November 2005, this 
same VA compensation examiner submitted an addendum statement 
after reviewing the Veteran's entire claims file (since he 
did not have the complete file when earlier commenting at the 
conclusion of his July 2004 exam).  And this time, this VA 
compensation examiner indicated it is at least as likely as 
not the Veteran's current gastrointestinal symptoms resulted 
from that February 1997 surgery.  This VA examiner went on to 
indicate that these gastrointestinal disorders were less 
likely than not the continuous or natural progression of any 
pre-existing disorder - particularly because the Veteran did 
not have chronic diarrhea prior to the surgery at issue.  But 
this VA compensation examiner then concluded the Veteran's 
IBS, hemorrhoids, and bile salt type II diarrhea "were the 
necessary, i.e., the certain or intended results of the 
February 1997 VA surgery."

This VA compensation examiner pointed out that bile salt 
diarrhea is a known consequence occurring in a certain 
percentage of patients after cholecystectomy, and not the 
result of negligence from that procedure.  In further 
discussing the justification for his findings, this VA 
compensation examiner noted the claims file contains the 
operative report, indicating no complications from the 
cholecystectomy, and that the immediate postoperative period 
was unremarkable.  Also noted was a then recent review of 
updated VA outpatient treatment records from 2004 (consistent 
with the Board's July 2004 remand request, prior to obtaining 
that supplemental opinion).

So, at least according to that VA compensation examiner, 
although the Veteran had experienced IBS, hemorrhoids, and 
bile salt type II diarrhea since her February 1997 surgery at 
the VAMC, these additional symptoms and associated disability 
were contemplated occurrences since they were commonly 
accepted results or complications of this type of procedure.

The Veteran disputed this notion that these were reasonably 
foreseeable consequences of this type of surgery by 
submitting medical treatise evidence on this subject.  She 
cited two medical journal studies and contended the latter 
study indicated that patients only experienced the type of 
symptoms she had following this type of surgery a mere 5 
percent of the time on average.  But this medical literature 
she submitted does not contain any such express or implied 
statement to this effect.  Rather, this study refers to a 5-
percent risk of complications such as abdominal adhesions and 
vision problems due to laparoscopic surgery (requiring a 
standard surgical procedural instead).



In any event, provided this cited article was instead 
directly relevant to the conditions claimed, a generic 
statement in a treatise as to a commonly observed medical 
relationship (or, as here, the question of foreseeability), 
does not definitively resolve what occurred in this 
particular case.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998) (indicating treatise evidence must discuss generic 
relationships with a degree of certainty such that under the 
facts of the specific case there is at least a plausible 
causality based on objective facts rather than on 
unsubstantiated lay opinion).  See also Timberlake v. Gober, 
14 Vet. App. 122, 130 (2000), citing Hensley v. West, 212 
F.3d 1255, 1265 (Fed. Cir. 2000)).

This notwithstanding, in rejecting the Board's reliance on 
the VA examiner's opinion in its October 2006 decision 
denying the Veteran's § 1151 claim, the Court pointed out in 
its August 2008 memorandum decision that the VA examiner 
had failed to discuss whether the Veteran's residual 
disabilities (namely, her IBS, hemorrhoids, and diarrhea) 
following the February 1997 surgery were reasonably 
foreseeable.  And the Court explained that the issue of 
whether a consequence of VA medical treatment is reasonably 
foreseeable is a medical question the Board must decide based 
upon medical evidence of record rather than its own 
unsubstantiated assertions.  See Colvin v. Derwinski, Vet. 
App. 171, 178 (1991).

The factual determination of whether VA actually complied 
with the informed consent procedures could not be made until 
it was known what VA was required to tell the appellant.  As 
such, a remand was required to obtain an additional medical 
opinion addressing the issue of whether the Veteran's 
additional disabilities of IBS, hemorrhoids, and diarrhea 
were reasonably foreseeable consequences of her February 1997 
surgery.  And as the Court pointed out, in determining 
whether an event was reasonably foreseeable, 38 C.F.R. § 
3.361(d)(2) stipulates that VA consider whether the risk of 
the event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.



Also in the August 2008 memorandum decision, the Court 
pointed out that the November 2005 addendum opinion was 
deficient in that it provided no rationale for concluding the 
hemorrhoids and IBS were a necessary consequence of the 
February 1997 surgery.  In addition, said the Court, the 
examiner's "rationale" for finding bile salt type II diarrhea 
to be a known consequence of that surgery is nothing more 
than rephrasing of his conclusion.  Therefore, a remand also 
was necessary to ensure compliance with the Board's November 
2005 remand order directing the examiner to provide a 
rationale for any opinion offered.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (holding that "a remand by . . . 
the Board confers on the Veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.").  See, too, however, Dyment v. West, 13 Vet. App. 
141, 146- 47 (1999) (indicating there need only be 
substantial, not exact, compliance with the Board's remand 
directives).

For these reasons, after receiving the file back from the 
Court, the Board in turn again remanded this case to the RO 
via the AMC in August 2009.

A VA physician provided this additional medical comment in 
October 2009 after examining the Veteran and reviewing her 
claims file in detail.  The report of this VA physician's 
findings indicates that his detailed review of the file 
revealed the Veteran was seen for diarrhea and complained of 
abdominal pain in February 1994, and that she again 
complained of diarrhea in March 1994.  So there are objective 
indications in her file of her having experienced diarrhea 
and abdominal pain even before her February 1997 surgery in 
question at the VAMC.  This VA physician further observed 
that the Veteran's medical records also include evaluation in 
March 1997, during which the physician described her as 
having "chronic diarrhea possibly secondary to bile salt II 
diarrhea," with an additional notation of lactose 
intolerance.  Still other evidence in the file showed that, 
in April 1999, a gastroenterologist reported the Veteran had 
experienced diarrhea since undergoing the cholecystectomy in 
February 1997, and that, in September 1997, she reported to a 
physician that she had experienced diarrhea since her 
cholecystectomy in February 1997.

So ultimately, concluded this VA compensation examiner 
designee, the Veteran's medical records indicate that she was 
treated for diarrhea intermittently prior to her 
cholecystectomy in February 1997.  What is unclear, added 
this examiner, is whether the Veteran's symptoms were as 
severe before that surgery as they have been since.  Even so, 
he said, the medical records seem to indicate that the 
problem with diarrhea and hemorrhoids was significantly worse 
after the Veteran underwent that surgery.  And in the 
November 2005 examiner's absence, it was this examiner's 
opinion (as the stand in) that the Veteran's type II bile 
salt diarrhea and hemorrhoids are to be considered a possible 
consequence of the cholecystectomy, but not a "necessary 
consequence" of this procedure.  He added that he thinks the 
surgeon who performed the procedure would have to be aware 
that IBS and chronic diarrhea were possible consequences of 
the procedure.

In her additional statement submitted in April 2010, in 
response to the most recent SSOC, the Veteran steadfastly 
denied that she had experienced IBS, hemorrhoids or diarrhea 
at any time prior to her February 1997 surgery - only 
instead during the many years since.  She said she only had 
been prescribed iron pills (for anemia) and stool softeners 
because her doctor thought she might experience constipation 
as a result of taking the iron pills.  And she added that she 
never actually took any of the stool softeners, noting she 
still has the unused or unopened prescription bottles.

Resolution of this appeal, however, ultimately does not turn 
on whether the Veteran had IBS, hemorrhoids or diarrhea prior 
to her February 1997 surgery, although, even assuming for the 
sake of argument that she did (despite her contentions 
otherwise), the October 2009 VA examiner has concluded the 
records seem to indicate that her problems with diarrhea and 
hemorrhoids are significantly worse since that surgery, 
regardless.  So there is the required correlation between 
that surgery and this additional disability, in the form of 
these residuals.  And while this October 2009 VA examiner 
stopped short of concluding this additional disability was a 
"reasonably foreseeable" consequence of undergoing this 
type of surgical procedure, he nonetheless indicated this 
additional disability was a "possible" consequence of said 
procedure, and that it is also reasonable to presume that the 
surgeon who performed the procedure knew of this potential 
risk.

Ultimately, then, resolution of this appeal turns on whether 
VA provided the required informed consent so as to, in turn, 
duly apprise the Veteran of this potential ("possible") 
risk of undergoing this type of surgery.  And it is in this 
critical respect that the evidence is less apparent.

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the Veteran or her 
surrogate of the proposed diagnostic or therapeutic procedure 
or course of treatment.  The practitioner, who has primary 
responsibility for the Veteran or who will perform the 
particular procedure or provide the treatment, must explain 
in language understandable to the Veteran or surrogate the 
nature of a proposed procedure or treatment, the expected 
benefits, reasonably foreseeable associated risks, 
complications or side effects, reasonable and available 
alternatives, and anticipated results if nothing is done.  
The informed consent process must be appropriately documented 
in the health record.  38 C.F.R. § 17.32.

In this particular case at hand, before undergoing the 
surgery in question, the Veteran signed a consent form 
acknowledging:  "[t]he nature and purpose of the operation or 
procedure, possible alternative methods of treatment, the 
risks involved, and the possibility of complications have 
been fully explained to me."  But as the Court explained when 
vacating the Board's prior decision, the exact nature of the 
possible alternative methods of treatment, risks involved, 
and complications were not listed on the form.

In essence, the Veteran argues that, although she signed that 
form indicating she had been informed of the relevant risks 
and possible complications that could result from this 
procedure, she was not informed of what those risks actually 
were, especially that she might experience chronic diarrhea.

One of the other reasons for remanding this case in August 
2009 was to try and obtain any additional information or 
evidence that might shed further insight on whether the 
Veteran received this required notice of the specific risks 
that might materialize from undergoing this type of surgery.
As the Court pointed out in its remand to the Board, the 
language on the existing form in the file was far less 
detailed than that criticized by the Court in Martin v. 
Gober, 10 Vet.App. 394, 396 (1997), wherein the Court 
provided the following:

[T]he...argument is not helped by the vague and 
speculative nature of the prediction contained in 
the informed consent explanation.  The kind of 
medical problems to be anticipated are not stated 
with any specificity nor is there any mention of 
the duration (whether transient or permanent), of 
whatever disability might occur.  Finally, there 
is a total absence of a time frame within which 
such "unlikely" complications might be expected.  
The Judges of this Court are not doctors and 
cannot opine as to whether an ulcer appearing, 
apparently for the first time, 12 years after the 
event could possibly be the kind of condition 
alluded to in the informed consent.

The Board is bound to address the absence of documentation of 
informed consent.  That is, although the Veteran signed a 
form indicating her informed consent, there is no indication 
as to what information she was provided.  As in Martin, the 
kinds of medical problems to be anticipated are not stated 
with any specificity; nor is there any mention of the 
duration (whether transient or permanent), of whatever 
disability might occur.  So, before remanding this case, it 
was impossible for the Board to ascertain what information 
might have been provided (or not provided), let alone address 
its adequacy.



Unfortunately, the Board still does not have this necessary 
information - even since or as result of the August 2009 
remand.  This attempted additional development in this regard 
on remand was to no avail.  In November 2009, the Remand and 
Rating Development Team at the RO in Huntington sent a letter 
to the Columbia VAMC (where the Veteran had the February 1997 
surgery) requesting copies of any additional consent forms 
the Veteran had signed in anticipation of that surgery.  This 
request included any documents available describing any of 
the alternative methods of treatment, risks involved in 
her surgery, or the possibility of complications.  But none 
of these additional requested records were obtained or could 
be found.  The Veteran also indicated in January 2010 that 
she, herself, did not have any such additional records in her 
personal possession - and, indeed, that no such additional 
records exist.

So questions remain as to whether this VAMC performed this 
surgery without her true informed consent by not fully 
informing her of these possible consequences or 
complications.  See 38 C.F.R. § 3.361(d)(1).  And without any 
remaining means of clarifying this determinative issue, the 
Board must resolve this doubt in her favor and conclude that 
she did not received the type of informed consent required by 
VA regulation and the precedent case mentioned.  38 C.F.R. 
§ 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
Thus, her claim for § 1151 compensation must be granted.


ORDER

The claim for § 1151 compensation for residuals of a 
laparoscopic cholecystectomy is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


